DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-23, filed March 21, 2022, with respect to the claim rejections under 35 USC §101 have been fully considered and are persuasive.  The 35 USC §101 rejections of claims 1-16 have been withdrawn as claim 1 was amended to recite that a processing liquid supply includes a flow rate controller and a controller is configured to control the flow rate controller of the processing liquid supply and the valve of the processing liquid drain device. Claim 1 was amended further to recite that the concentration increment of the preset component of the processing liquid in the processing tub per unit time is calculated by the controller in a period during which the concentration of the present component in the processing liquid is maintained constant also clarified that the present invention is more than a merely an abstract idea as now there is enough of a particular action claimed after the calculation steps and clarifies how structurally the processing liquid supply is controlled.
The claim amendment of claim 1 has also overcome the previous 35 USC § 112(b) rejection based on the insufficient antecedent basis for “a flow rate controller”.
	The amendments to claim 1 necessitated the introduction of the prior art held to Teramato (US 5,722,441) which teaches the calculation of the concentration using a CPU (controller) in col. 5 line 22 – col. 14 claim 40. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al (US 5,845,660) in view of Teramato (US 5,722,441) .
Shindo et al teaches a substrate washing apparats

Regarding claim 1: The prior art of Shindo et al teaches substrate liquid processing apparatus. The apparatus of Shindo et al comprises a processing vessel 20 configured to store a processing liquid therein; a processing liquid supply (processing liquid first solution supply sources 19A,19B) configured to supply the processing liquid into the processing tub; a processing liquid drain device (discharge device 33 and valve V5))  configured to drain the processing liquid from the processing tub; and a controller 80 configured to control the processing liquid supply and the processing liquid drain device, wherein the controller calculates, in response to an instruction to change a concentration of a preset component of the processing liquid stored in the processing tub, a drain amount of the processing liquid from the processing tub and a feed amount of the processing liquid into the processing tub based on information (from the concentration sensor CPU 423 see col. 17 lines 45-67) upon a current concentration of the preset component, information upon a concentration increment of the preset component of the processing liquid in the processing tub per unit time and information upon the concentration of the preset component after being changed in response to the instruction, and controls the processing liquid supply and the processing liquid drain device based on a calculation result.  See Fig. 3 and 21 and col. 17 lines 17-col. 19 line 50. The prior art of Shindo further discusses the timing T1 see col. 18 line 36-col. 19 line 36 that discusses the next timing and the concentration CPU 423, first controller 421. See valve V1 on the drain line of the tank 20. 
	
	The prior art of Shindo et al fails to teach a flow rate controller.

	The prior art of Teramoto teaches an electronic process apparatus where the valves are provided and work in conjunction with a CPU to control the processing liquid supply see the abstract. The prior art of Teramoto teaches a processing bath 20 with a flow rate control valves (flow rate controllers) 44a-44c connected to the process liquid supplies 41a-41c. See Figs. 2-6 and the discussion of the use of the flow rate controllers in col. 5 lines 13-18 and col. 5 lines 49-56. Teramoto also teaches the motivation to modify the prior art of Shindo et al with a flow rate controller of Sato et al that is used to enhance control of the flow of the process fluids which ensures the desired process result. Teramoto teaches a controller (CPU 45) and concentration sensor 63. The prior art of Teramo also teach that the concentration increment of the preset component of the processing liquid in the processing tub per unit time is calculated by the controller in a period during which the concentration of the present component in the processing liquid is maintained constant see col 7 lines 32-claim 40 of Teramoto. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the prior art of Shindo et al with the flow rate controller and the teaching of calculating the concentration as suggested by Teramoto in order to enhance control of the flow of the process fluids which ensures the desired process result.

	
Regarding claim 2. The substrate liquid processing apparatus of Claim 1, further comprising: a concentration measuring device (concentration sensor CPU 423 see col. 17 lines 45-67) configured to measure the concentration of the preset component of the processing liquid stored in the processing tub at a regular time interval.  See Fig. 3 and 21 and col. 17 lines 17-col. 19 line 50 of Shindo et al.

Regarding claim 3. The substrate liquid processing apparatus of Claim 2, wherein the controller 80 corrects the calculation result based on a measurement result of the concentration measuring device, and controls the processing liquid supply and the processing liquid drain device based on the corrected calculation result.  See the equations recited in col. 18 where a concentration at T1 and the next time is discussed. See Fig. 3 and 21 and col. 17 lines 17-col. 20 line 35 of Shindo et al. See also col 7 lines 32-claim 40 of Teramoto

Regarding claim 4. The substrate liquid processing apparatus of Claim 3, wherein in a period during which the concentration of the preset component of the processing liquid is maintained constant, the controller 80 controls the processing liquid supply and the processing liquid drain device based on the measurement result of the concentration measuring device (concentration sensor 61) such that the concentration of the preset component of the processing liquid stored in the processing tub is maintained constant.  See Fig. 3 and 21 and col. 17 lines 17-col. 20 line 35 of Shindo et al.

Regarding claim 5. The substrate liquid processing apparatus of Claim 4, wherein the processing liquid supply comprises a pure water supply.  See pure water supply 19A and pure water reservoir 100 Fig. 3 and Fig. 21 see DIW 408, 391, cooling water 387 of Shindo et al.

Regarding claim 6. The substrate liquid processing apparatus of Claim 3, wherein the processing liquid supply comprises a pure water supply.    See pure water supply 19A and pure water reservoir 100 Fig. 3 and Fig. 21 see DIW 408, 391, cooling water 387 of Shindo et al.

Regarding claim 7. The substrate liquid processing apparatus of Claim 3, wherein the concentration increment of the preset component of the processing liquid in the processing tub 20 per unit time is calculated by the controller 7in a period during which the concentration of the preset component in the processing liquid is maintained constant. See Fig. 3 and 21 and col. 17 lines 17-col. 19 line 50 of Shindo et al.

Regarding claim 8. The substrate liquid processing apparatus of Claim 2, wherein in a period during which the concentration of the preset component of the processing liquid is maintained constant, the controller 80 controls the processing liquid supply and the processing liquid drain device based on the measurement result of the concentration measuring device such that the concentration of the preset component of the processing liquid stored in the processing tub is maintained constant. See Fig. 3 and 21 and col. 17 lines 17-col. 20 line 35 of Shindo et al.

Regarding claim 9. The substrate liquid processing apparatus of Claim 8, wherein the processing liquid supply comprises a pure water supply.  See pure water supply 19A and pure water reservoir 100 Fig. 3 and Fig. 21 see DIW 408, 391, cooling water 387 of Shindo et al.

Regarding claim 10. The substrate liquid processing apparatus of Claim 8, 46wherein the concentration increment of the preset component of the processing liquid in the processing tub 20 per unit time is calculated by the controller in the period during which the concentration of the preset component in the processing liquid is maintained constant See Fig. 3 and 21 and col. 17 lines 17-col. 20 line 35 of Shindo et al.

Regarding claim 11. The substrate liquid processing apparatus of Claim 2, wherein the processing liquid supply comprises a pure water supply.   See pure water supply 19A and pure water reservoir 100 Fig. 3 and Fig. 21 see DIW 408, 391, cooling water 387 of Shindo et al.

Regarding claim 12. The substrate liquid processing apparatus of Claim 11, wherein the concentration increment of the preset component of the processing liquid in the processing tub 20 per unit time is calculated by the controller in a period during which the concentration of the preset component in the processing liquid is maintained constant.  See Fig. 3 and 21 and col. 17 lines 17-col. 20 line 35 of Shindo et al.

Regarding claim 13. The substrate liquid processing apparatus of Claim 2, wherein the concentration increment of the preset component of the processing liquid in the processing tub 20 per unit time is calculated by the controller in a period during which the concentration of the preset component in the processing liquid is maintained constant.  See Fig. 3 and 21 and col. 17 lines 17-col. 20 line 35 of Shindo et al.

Regarding claim 14. The substrate liquid processing apparatus of Claim 1, wherein the processing liquid supply comprises a pure water supply. See pure water supply 19A and pure water reservoir 100 Fig. 3 and Fig. 21 see DIW 408, 391, cooling water 387 of Shindo et al.

Regarding claim 15. The substrate liquid processing apparatus of Claim 14, wherein the concentration increment of the preset component of the processing liquid in the processing tub 20 per unit time is calculated by the controller 80 in a period during which the concentration of the preset component in the processing liquid is maintained constant.  See Fig. 3 and 21 and col. 17 lines 17-col. 20 line 35 of Shindo et al.

 Regarding claim 16. The substrate liquid processing apparatus of Claim 1, wherein the concentration increment of the preset component of the processing liquid in the processing tub 20 per unit time is calculated by the controller in a period during which the concentration of the preset component in the processing liquid is maintained constant. See Fig. 2, 4, and 5. Figs. 4 and 5 shows the changing of concentrations see also col. 7 lines 9-col. 10 line 49 of Shindo et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716